Exhibit 10.15

STATE OF NORTH CAROLINA

COUNTY OF WAKE

EXECUTIVE CONSULTATION,

SEPARATION FROM SERVICE AND

DEATH BENEFIT AGREEMENT

THIS EXECUTIVE CONSULTATION, SEPARATION FROM SERVICE AND DEATH BENEFIT AGREEMENT
(“Agreement”) is made and entered into this 17th day of September, 2007, to be
effective as of the 1st day of January, 2005, by and between FIRST-CITIZENS
BANK & TRUST COMPANY, a North Carolina banking corporation with its principal
office in Raleigh, Wake County, North Carolina (“Company”) and EDWARD L.
WILLINGHAM (“Executive”);

W I T N E S S E T H

WHEREAS, Executive is an employee of Company who has provided guidance,
leadership and direction in the growth, management and development of Company
and has learned trade secrets, confidential procedures and information, and
technical and sensitive plans of Company; and

WHEREAS, Company desires to limit Executive’s availability to other employers or
entities which are in competition with Company following Executive’s separation
from service with Company; and

WHEREAS, Company has offered to Executive a non-competition arrangement and a
consultation arrangement together with a death benefit arrangement for
Executive’s designated beneficiary or estate, as applicable, and the parties
hereto have reached an agreement concerning those arrangements and other matters
contained herein and desire to set forth the terms and conditions thereof.

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, Executive and Company hereby agree as follows:

1. Administration of the Agreement. The Agreement shall be administered by the
Board of Directors of the Company or its delegate (the “Administrator”). Subject
to the provisions of the Agreement, the Administrator shall have full and final
authority in its discretion

 

- 1 -



--------------------------------------------------------------------------------

to take any action with respect to the Agreement including, without limitation,
the authority to (i) determine all matters relating to the payments;
(ii) establish, amend and rescind rules and regulations for the administration
of the Agreement; and (iii) construe and interpret the Agreement, to interpret
rules and regulations for administering the Agreement and to make all other
determinations deemed necessary or advisable for administering the Agreement.
Except to the extent otherwise required under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), the Administrator shall have the
authority, in its sole discretion, to accelerate the date that any Consultation
Payments or Separation Payments which were not otherwise vested or earned shall
become vested or earned in whole or in part without any obligation to accelerate
such date with respect to any other employee. The Administrator also may in its
sole discretion determine that Executive’s rights or payments under the
Agreement shall be subject to reduction, cancellation, forfeiture or recoupment
due to conduct by Executive that is determined by the Administrator to be
detrimental to the business or reputation of the Company, including, without
limitation, upon termination of employment for cause; violation of policies of
the Company; or breach of non-solicitation, noncompetition, confidentiality or
other restrictive covenants that apply to the Executive. In addition to action
by meeting in accordance with applicable laws, any action of the Administrator
with respect to the Agreement may be taken by a written instrument signed by the
Administrator (including, where the Board or a committee serves as the
Administrator, by written consent signed by all of the members of the Board, or
all of the members of a committee, and any such action so taken by written
consent shall be as fully effective as if it had been taken by a majority of the
members at a meeting duly held and called). No individual shall be liable while
acting as Administrator for any action or determination made in good faith with
respect to the Agreement, and any such individual shall be entitled to
indemnification and reimbursement in the manner provided in the Company’s
certificate of incorporation and bylaws and/or under applicable law.

2. Consultation Payments. Following Executive’s separation from service with
Company on or after his Vesting Date (as defined in Section 7), Company shall
pay to Executive the sum of TWO THOUSAND FIFTY-SEVEN and 84/100 Dollars
($2,057.84) per month, beginning six months and one week after Executive’s date
of separation for a period of ten (10) years, or until Executive’s death,
whichever first occurs (“Consultation Payments”). If

 

- 2 -



--------------------------------------------------------------------------------

Executive should die during the ten-year period during which Consultation
Payments are being made under this Paragraph 2, then those payments shall
terminate.

The monthly Consultation Payments shall be paid for and in consideration of
Executive’s support, sponsorship, advisory and other services provided to
Company (“Consultation Services”), such sum to be payable to Executive whether
or not Executive’s Consultation Services are utilized in said month by Company.
Except as set forth below, Consultation Payments hereunder shall be payable each
month without deductions and Executive agrees to be solely responsible for the
payment of all income and other taxes out of said funds and all Social Security,
self-employment and any other taxes or assessments, if any, applicable on said
compensation.

For and in consideration of said monthly Consultation Payments to Executive,
Executive will provide Consultation Services as an independent contractor to
Company, as and when Company may request, which services may be provided with
respect to all phases of Company’s business and particularly those phases in
which Executive has particular expertise and knowledge. Executive’s services
shall be limited to those of an independent contractor, shall not be on a
day-to-day regularly scheduled operational basis and shall be provided only when
Executive is reasonably available and willing, which willingness will not be
unreasonably withheld.

Effective as of Executive’s date of separation, Executive and Company agree that
Executive shall be, under the terms of this Agreement, an independent
contractor, and Executive agrees that Executive’s rights and privileges and
obligations are only as provided in this Agreement as to matters covered herein.
Notwithstanding the foregoing, if Company determines that the Consultation
Payments are compensation for other than payments for Consultation Services, and
such payments shall be subject to any and all applicable withholding, Social
Security, employment, income and other taxes or assessments, if any, under
applicable tax law, the said payments shall be subject to the required
withholdings.

3. Separation Payments. Following Executive’s separation from service with
Company on or after his Vesting Date (as defined in Section 7), Company shall
pay to Executive the sum of SIX THOUSAND ONE HUNDRED SEVENTY-THREE and 52/100
Dollars ($6,173.52) per month, beginning six months and one week after
Executive’s date of separation for a period of ten (10) years, or until
Executive’s death, whichever first occurs (the

 

- 3 -



--------------------------------------------------------------------------------

“Separation Payments”). Such payments shall be subject to any and all applicable
withholding, Social Security, employment, income and other taxes or assessments,
if any, under the applicable tax law. If Executive should die during the
ten-year period during which payments are being made under this Paragraph 3,
then those payments shall terminate and future payments, if any, shall be made
to Executive’s designated beneficiary(ies) or Executive’s estate in accordance
with the provisions of Paragraph 4 of this Agreement.

4. Continuation of Payments. Following Executive’s death during the original
ten-year period of payments under Paragraph 3 above, the sum of EIGHT THOUSAND
TWO HUNDRED THIRTY-ONE and 36/100 Dollars ($8,231.36) per month shall be paid to
such individual or individuals as Executive shall have designated in writing as
his beneficiary(ies) as provided in Paragraph 13 below or, in the absence of
such designation, to Executive’s estate, as applicable, beginning the first
calendar month following the date of Executive’s death and continuing thereafter
until the expiration of said original ten-year period. Once the monthly payments
have begun to Executive, whether paid by Company or as otherwise provided
herein, the maximum payment period under this Agreement shall be ten (10) years.

5. Covenant Not To Compete. For and in consideration of the monthly payments
described in Paragraphs 2 and 3, Executive agrees not to become an officer or
employee of, provide any consultation to, nor participate in any manner with,
any other entity of any type or description involved in any major element of
business which Company is performing at the time of Executive’s separation from
service with the Company, nor will Executive perform or seek to perform any
consultation or other type of work or service with any other firm, person or
entity, directly or indirectly, in any such business which competes with
Company, whether done directly or indirectly, in ownership, consultation,
employment or otherwise. Executive agrees not to reveal to outside sources,
without the consent of Company, any matters, the revealing of which could, in
any manner, adversely affect or disclose Company’s business or any part thereof,
unless required by law to do so. This Covenant Not To Compete by Executive is
limited to the geographic area consisting of each county or like jurisdictional
entity in which either Company or any banking or investment entity owned
directly or indirectly by the parent of Company shall maintain a banking or
other business office at the time of Executive’s separation from service, shall
exist for and during the term of all payments to be made under Paragraphs 2 and
3, whether made directly by Company or as otherwise provided herein, and shall
not prevent

 

- 4 -



--------------------------------------------------------------------------------

Executive from purchasing or acquiring, as an investor only, a financial
interest of less than 5% in a business or other entity which is in competition
with Company.

Executive acknowledges that the remedy at law for breach of Executive’s Covenant
Not To Compete will be inadequate and that Company shall be entitled to
injunctive relief as to any violation thereof; however, nothing herein shall be
construed as prohibiting Company from pursuing any other remedies available to
it, in addition to injunctive relief, whether at law or in equity, including the
recovery of damages. In the event Executive shall breach any condition of
Executive’s Covenant Not To Compete, then Executive’s right to any of the
payments becoming due under Paragraphs 2 and 3 of this Agreement after the date
of such breach shall be forever forfeited and the right of Executive’s
designated beneficiary(ies) or Executive’s estate to any payments under this
Agreement shall likewise be forever forfeited. This forfeiture is in addition to
and not in lieu of any of the above-described remedies of Company and shall be
in addition to any injunctive or other relief as described herein. Executive
further acknowledges that any breach of Executive’s Covenant Not To Compete
shall be deemed a material breach of this Agreement.

6. Death Benefits. In the event Executive dies while employed by Company or
within six months and one week after Executive’s date of separation from service
with Company due to retirement, Company will pay the sum of EIGHT THOUSAND TWO
HUNDRED THIRTY-ONE and 36/100 Dollars ($8,231.36) per month for a period of ten
(10) years, to such individual or individuals as Executive shall have designated
in writing as his beneficiary(ies) as provided in Paragraph 13 below or, in the
absence of such designation, to Executive’s estate, as applicable. The first
payment shall be made not later than two months following Executive’s death.

7. Forfeiture of Benefits. This Agreement is subject to termination by Company
at any time and without stated cause prior to the date the Executive attains age
65, or such earlier date as the Executive and Company may mutually agree (the
“Vesting Date”). In the event Company shall terminate this Agreement prior to
the Vesting Date, Executive shall forfeit all rights to receive any payment
provided for herein. Likewise, in the event Executive’s employment is terminated
prior to his Vesting Date, either voluntarily or involuntarily, for reasons
other than his death, Executive shall forfeit all rights to receive any payment
provided for herein. Executive acknowledges and agrees that, prior to the
earlier of his death or Vesting

 

- 5 -



--------------------------------------------------------------------------------

Date, nothing contained herein shall be construed as conferring upon Executive
any vested benefits or any vested rights to receive any payment provided for
herein.

8. Claims Procedure. Any claim for benefits under this Agreement shall be made
in writing to Company. If any claim for benefits under this Agreement is wholly
or partially denied, notice of the decision shall be furnished to the claimant
within a reasonable period of time, not to exceed 90 days after receipt of the
claim by Company, unless special circumstances require an extension of time for
processing the claim. If such an extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed the period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date on which
the administrator expects to render a decision.

Company shall provide every claimant who is denied a claim for benefits written
notice setting forth, in a manner calculated to be understood by the claimant,
the following: (i) specific reasons for the denial; (ii) specific reference to
pertinent provisions upon which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the Agreement’s claims review procedure as set forth
below.

The claimant may appeal the denial of his claim to Company for a full and fair
review. A claimant (or his duly authorized representative) may request a review
by filing a written application for review with the Administrator at any time
within 60 days after receipt by the claimant of written notice of the denial of
his claim. The claimant or his duly authorized representative may request, upon
written application to Company, to review pertinent documents, and submit issues
and comments in writing.

The decision on review shall be made by the Administrator, who may, in its or
his/her discretion, hold a hearing on the denied claim; the Administrator shall
make this decision promptly, and not later than 60 days after Company receives
the request for review, unless special circumstances require extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than 120 days after receipt of the request for review. If such an
extension of time for review is required, written notice of the extension
(including the

 

- 6 -



--------------------------------------------------------------------------------

special circumstances requiring the extension of time) shall be furnished to the
claimant prior to the commencement of the extension. In the event that the
decision on review is not furnished within the time period set forth in this
paragraph, the claim shall be deemed denied on review.

The decision on review shall be in writing and shall include reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent provisions in the relevant documents on
which the decision is based.

9. Assignment of Rights; Spendthrift Clause. Neither Executive nor Executive’s
estate, or any designated beneficiary shall have any right to sell, assign,
transfer or otherwise convey the right to receive any payment hereunder. To the
extent permitted by law, no benefits payable under this Agreement shall be
subject to the claim of any creditor of Executive or Executive’s estate or any
designated beneficiary, or to any legal process by any creditor of any such
person.

10. Unfunded Plan. Executive and Company do not intend that the amounts payable
hereunder be held by Company in trust or as a segregated fund for Executive or
any other person entitled to payments hereunder. The benefits provided under
this Agreement shall be payable solely from the general assets of Company, and
neither Executive nor any other person entitled to payments hereunder shall have
any interest in any assets of Company by virtue of this Agreement. Company’s
obligation under this Agreement shall be merely that of an unfunded and
unsecured promise of Company to pay money in the future. To the extent that this
Agreement may be deemed to be a “pension plan,” Executive and Company intend
that it be unfunded for federal income tax purposes, as well as for Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

11. Payments and Funding. Any payments under this Agreement shall be independent
of, and in addition to, those under any other plan, program or agreement which
may be in effect between the parties hereto, or any other compensation payable
to Executive or Executive’s designee by Company. This Agreement shall not be
construed as a contract of employment nor does it restrict the right of Company
to discharge Executive at will or the right of Executive to terminate said
Executive’s employment at will.

Company may, in its sole discretion, purchase an insurance policy on the life of
Executive to fund or assist in the funding of this Agreement. Executive agrees
to promptly supply to Company and its selected or prospective insurance carrier,
upon request, any and all

 

- 7 -



--------------------------------------------------------------------------------

information requested, in order to enable the insurance carrier to evaluate the
risks involved, in providing the insurance requested by Company. Any and all
rights to any and all benefits under such insurance policy on the life of
Executive shall be solely the property of Company and all proceeds of such
policy shall be payable by the insurer solely to Company, as owner of such
policy. Executive specifically waives any rights in any insurance policy on
Executive’s life owned by Company pursuant to this Agreement. Such policy shall
not serve in any way as security to Executive for Company’s performance under
this Agreement. The rights accruing to Executive or any designee hereunder shall
be solely those of an unsecured creditor of Company and shall be subordinate to
the rights of the depositors of Company.

12. Survivor Annuities and QDROs. Nothing contained in this Agreement is
intended to give nor shall give any spouse or former spouse of Executive nor any
other person any right to benefits under this Agreement by virtue of sections
401(a)(11) and 417 of the Code (relating to qualified preretirement survivor
annuities and qualified joint and survivor annuities) or Code Sections
401(a)(13)(B) and 414(p) (relating to qualified domestic relations orders).

13. Designation of Beneficiary(ies). In order to designate one or more
beneficiaries as described in Paragraph 4 or 6 above, Executive shall file a
written designation with Company in the form attached as Exhibit A to this
Agreement. Each such designation shall specify, by name(s), the person(s) to
whom any amounts payable under this Agreement shall be paid following
Executive’s death. From time to time, Executive may change or revoke a
beneficiary designation without the consent of the beneficiary(ies) by filing a
new beneficiary designation form with Company, and the filing of a new
designation form automatically shall revoke any and all designation forms
previously filed with Company. A beneficiary designation form not properly filed
with Company prior to Executive’s death shall be of no force or effect under
this Agreement.

Subject to reasonable restrictions imposed by Company and to Company’s right to
refuse to accept such a designation for reasons satisfactory to it, Executive
may designate more than one beneficiary and/or alternative or contingent
beneficiaries, in which case Executive’s designation form shall specify the
relative shares and terms and conditions upon which amounts shall be paid to
such multiple or alternative or contingent beneficiaries.

If, at the time of Executive’s death, (i) no beneficiary designation is on file
with Company, (ii) no beneficiary designated by Executive has survived
Executive, or (iii) there are

 

- 8 -



--------------------------------------------------------------------------------

other circumstances not covered by the beneficiary designation form on file with
Company, then Executive’s estate conclusively shall be deemed to be the
beneficiary designated to receive any amounts then remaining payable to
Executive under this Agreement.

In making all determinations regarding Executive’s beneficiary, the latest
designation form filed by Executive with Company shall control, and all changes
in circumstances that occur after the filing of that designation shall be
ignored. For example, if Executive’s spouse is designated as beneficiary in the
latest designation filed by Executive but, thereafter, is divorced from
Executive, such designation shall remain valid until and unless Executive files
a later beneficiary designation form with Company naming a different
beneficiary.

Any check for a payment under this Agreement that is issued on or before the
date of Executive’s death shall remain payable to Executive and shall be handled
accordingly, whether or not the check actually is received by Executive prior to
death. Any check issued after the date of Executive’s death shall be the
property of Executive’s beneficiary(ies) determined in accordance with this
Paragraph 13.

14. Suicide. In the event Executive commits suicide within two years of the date
of this Agreement, all payments provided for herein to be paid to Executive’s
designated beneficiary or Executive’s estate shall be forfeited.

15. Binding Effect. This Agreement shall be binding upon Executive, his heirs,
personal representatives and assigns, and upon Company, its successors and
assigns.

16. Amendment of Agreement. This Agreement may not be altered, amended or
revoked except by a written agreement signed by Company and Executive; provided,
however, that if Company determines to its reasonable satisfaction that an
alteration or amendment of the Agreement is necessary or advisable in order for
the Agreement to comply with the Code, the Treasury Regulations, or any other
applicable tax authority (collectively “Tax Law”), then, upon written notice to
Executive, Company may unilaterally amend the Agreement in such manner and to
such an extent as it reasonably considers necessary or advisable in order to
comply with the Tax Law. Nothing in this Paragraph 16 shall be deemed to limit
Company’s right to terminate this Agreement at any time and without stated cause
as provided in Paragraph 7.

 

- 9 -



--------------------------------------------------------------------------------

17. Compliance with Code Section 409A. Notwithstanding any other provision in
the Agreement to the contrary, if and to the extent that Code Section 409A is
deemed to apply to the Agreement, it is the general intention of Company that
the Agreement shall, to the extent practicable, comply with Code Section 409A,
and the Agreement shall, to the extent practicable, be construed in accordance
therewith. Without in any way limiting the effect of the foregoing, in the event
that Code Section 409A requires that any special terms, provisions or conditions
be included in the Agreement, then such terms, provisions and conditions shall,
to the extent practicable, be deemed to be made a part of the Agreement, as
applicable. Further, in the event that the Agreement shall be deemed not to
comply with Code Section 409A, then neither the Company, the Administrator nor
its or their designees or agents shall be liable to any Executive or other
person for actions, decisions or determinations made in good faith.

18. Interpretation. Where appropriate in this Agreement, words used in the
singular shall include the plural and words used in the masculine shall include
the feminine.

19. Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.

20. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of North Carolina.

21. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and replaces any and all prior agreements and understandings, whether
oral or written, with respect to the subject matter hereof.

 

- 10 -



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Company has caused this Agreement to be executed in its
corporate name by its Executive Vice President, and attested by its Assistant
Secretary, all by the authority of its Board of Directors duly given, and
Executive has hereunto set his hand and adopted as his seal the typewritten word
“SEAL” appearing beside his name, as of the day and year first above written.

 

FIRST-CITIZENS BANK & TRUST COMPANY By:  

/s/ LOU J. DAVIS

  LOU J. DAVIS

 

ATTEST:

/s/ LEE HARDEMAN

LEE HARDEMAN Assistant Secretary

 

/s/ EDWARD L. WILLINGHAM, IV.

  (SEAL)

EDWARD L. WILLINGHAM, IV.

 

Executive

 

 

- 11 -